     Case 2:20-cv-00451-RJS Document 8 Filed 12/10/20 PageID.56 Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF UTAH

ADAM SMITH,

                        Plaintiff,                   MEMORANDUM DECISION
                                                     & DISMISSAL ORDER
v.

 MIKE HADDON et al.,                                Case No. 2:20-CV-451-RJS

                        Defendants.                 Chief District Judge Robert J. Shelby




        Plaintiff has not responded to the October 7, 2020 order to within thirty days show cause

why his case should not be dismissed for failing to file his certified six-month inmate account

statement, as ordered. (ECF Nos. 3, 7.) Plaintiff was last heard from on July 2, 2020--more than

five months ago--when he submitted an inadequate account statement. (ECF No. 5.)

        IT IS ORDERED that, because Plaintiff has neither followed the Court's order, nor

prosecuted this case, see DUCivR 41-2, Plaintiff's complaint is DISMISSED without prejudice.

This action is CLOSED.

               DATED this 10th day of December, 2020.

                                             BY THE COURT:



                                             CHIEF JUDGE ROBERT J. SHELBY
                                             United States District Court
